              IN THE UNITED STATES DISTRICT COURT
         FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                        ASHEVILLE DIVISION
                  CIVIL CASE NO. 1:21-cv-00099-MR


TRAVIS McKNIGHT,                )
                                )
              Plaintiff,        )
                                )                     ORDER
vs.                             )
                                )
OFFICER S.T. HAWKINS,           )
                                )
              Defendants.       )
_______________________________ )

      THIS MATTER is before the Court sua sponte.

      The pro se Plaintiff Travis McKnight filed this action on April 12, 2021,

against Officer S.T. Hawkins, an officer with the Shelby Police Department

in Shelby, North Carolina. [Doc. 1]. On April 26, 2021, the Court entered an

Order advising the Plaintiff that his Complaint was insufficient and giving him

thirty (30) days in which to amend his Complaint and to cure the identified

deficiencies. [Doc. 3]. In response, the Plaintiff filed two sets of documents

with the Clerk of Court. [Docs. 8, 9]. On June 18, 2021, the Court entered

an Order giving the Plaintiff another thirty (30) days to file an Amended

Complaint. [Doc. 10]. The Plaintiff was specifically warned that, should he

fail to timely amend his Complaint, the action would be dismissed without

prejudice and without further notice. [Id.].


     Case 1:21-cv-00099-MR-WCM Document 11 Filed 07/27/21 Page 1 of 2
      The Plaintiff has failed to file an Amended Complaint, and the time to

do so has expired. The Plaintiff appears to have abandoned this action, and

the Court is unable to proceed. This case will therefore be dismissed without

prejudice. See Fed. R. Civ. P. 41(b) (“If the plaintiff fails to prosecute or to

comply with these rules or a court order, a defendant may move to dismiss

the action or any claim against it.”); Link v. Wabash R.R. Co., 370 U.S. 626,

630-33 (1962) (although Rule 41(b) does not expressly provide for sua

sponte dismissal, Rule 41(b) does not imply any such restriction and a court

has the inherent power to dismiss a case for lack of prosecution or violation

of a court order).

      IT IS, THEREFORE, ORDERED that this action is DISMISSED

WITHOUT PREJUDICE.

      IT IS FURTHER ORDERED that the Clerk of Court is directed to

terminate this action.

      IT IS SO ORDERED.
                             Signed: July 27, 2021




                                           2



     Case 1:21-cv-00099-MR-WCM Document 11 Filed 07/27/21 Page 2 of 2
